760 N.W.2d 482 (2009)
Laurel A. KENDALL, Plaintiff-Appellant,
v.
STATE BAR OF MICHIGAN and Thomas M. Cooley Law School, Defendants-Appellees, and
Karen S. Kienbaum & Associates and Wayne State University Law School, Defendants.
Docket No. 137442. COA No. 277330.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's November 25, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.